TimliN, J.
I concur in the opinion of Mr. Justice Mae-shall to this extent:
(1) Sec. 970, Stats., under which the removal of the. appellant was attempted, authorizing removal for cause proven, must be construed to require due process of law, i. e. charges, notice thereof, and a hearing. State v. Smith, 35 Neb. 13, 52 N. W. 700, 16 L. R. A. 791.
(2) There was in this case less than an hour’s notice, and the governor refused to hear the appellant’s witnesses Johnson and Rosa. This was insufficient as to notice and inadequate as a hearing, consequently the attempted removal was without jurisdiction and void. U. S. v. Fisher, 222 U. S. 204, 32 Sup. Ct. 37.
(3) Thera being no lawful' removal there was no vacancy, hence no power to appoint a successor. The appellant is the de jure commissioner of insurance and entitled to an injunction to restrain trespasses, actual and threatened, for the purpose of seizing upon his office, the property and emoluments thereof.
(4) The governor has no power, jurisdiction, or authority, as against even a de facto officer in possession of the office, to install the appointee of the former before a judgment in quo warramio in favor of such appointee.
To avoid unseemly clashes between co-ordinate branches of the government and to avoid the condition which must necessarily ensue should the governor personally violate the in-junctional order, the court will not unnecessarily issue an in-junetional order against the governor. But the appellant is entitled to such order against the subordinates acting under the order of the governor in the unlawful attempt to wrest *290from appellant by force bis said office. To this extent the order'appealed from should be reversed.
There is doubtless much good law and much elevated and inspiring sentiment in the opinion of Brother Maes hall, but .1 have not had time to go over it with that care which ought to be preliminary to a formal approval of all that is said therein.